ETAILED ACTION
	1.	This action is in response the amendment filed on 6/14/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claims 35-40, 43-52, and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakai (US 7944276).
Regarding claim 35: Nakai discloses an integrated circuit (IC) for use with a voltage converter (i.e. figure 4), the voltage converter to comprise at least a set of switches (i.e. switches of figure 4) and a set of capacitors (i.e. C1, C2) arranged to form a switching configuration (i.e. configuration of figure 4) such that at least some of the switches (i.e. switches of figure 4) operate in a manner to form an electrical connection of at least some of the capacitors (i.e. C1, C2) to respective alternate voltages (i.e. Vout corresponding to capacitors C1 and C2 voltages) in successive stages of operation (i.e. operation of figure 4) of the voltage converter (i.e. figure 4), the IC comprising: 
a fault detector (i.e. 21),
wherein the fault detector (i.e. 21) is capable to detect one or more fault events (i.e. fault events of circuit 10) of the switching configuration during operation of the voltage converter (i.e. figure 4) with the switching configuration (i.e. configuration of figure 4) and capable to generate one or more fault signals (i.e. signals from 21) with respect to the one or more to be detected fault events (i.e. fault events of circuit 10); and 
wherein the one or more fault events (i.e. fault events of circuit 10) to be detected to comprise a fault event (i.e. fault event) detected along a charge transfer path (i.e. path of T1 and T4) within the switching configuration (i.e. configuration of figure 4) of the voltage converter (i.e. figure 4) and/or a fault event detected at a node (i.e. Nout) within the switching configuration of the voltage converter (i.e. Col. 7, line 45 through Col. 8, lines 1-18) (i.e. figure 4 show a voltage converter 2 having a charge transfer path between Vin and Nout through transistors T1 and T4 within the switching configuration (circuit 10) of the voltage converter 2. This shows the fault even is detected along a charge transfer path within the switching configuration of the voltage converter. 
In addition, node Nout is provided at the connection of T4 and C2 and the fault even is provided through the path of T1 and T4 within the switching configuration 10. This show a fault even detected at a node within the switching configuration of the voltage converter 2).
Regarding claim 36: (i.e. figure 4) wherein the respective alternate voltages (i.e. Vout corresponding to capacitors C1 and C2 voltages) to comprise at least one of the following: ground or an output voltage level.
 	Regarding claim 37: (i.e. figure 4) wherein the successive stages of operation of the voltage converter to comprise two alternating clocked phases (i.e. CK1 and CK2) of operation of the voltage converter to be driven in a non-overlapping manner (i.e. See figure 8: CK1 and CK2).
	Regarding claim 38: (i.e. figure 4) wherein the one or more fault events comprising at least one of the following to be detected by the fault detector: a voltage above an overvoltage threshold, a voltage below an undervoltage threshold and/or a current above an overcurrent threshold (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
 	Regarding claim 39: (i.e. figure 4) wherein the overvoltage threshold, the undervoltage threshold and/or the overcurrent threshold comprise programmable settings (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
Regarding claim 40: (i.e. figure 4) wherein the fault detector comprises a voltage comparator and/or a current comparator (i.e. 201, 204) to detect at least one of the following: the voltage above the overvoltage threshold, the voltage below the undervoltage threshold and/or the current above the overcurrent threshold (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
Regarding claim 43: (i.e. figure 4) wherein the fault detector is further to alter operation of the voltage converter in response to detecting the one or more fault events of the switching configuration (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
Regarding claim 44: (i.e. figure 4) the one or more fault events are detected from one or more of: a voltage across one of the one or more switches; a current through one of the one or more switches; voltage at a terminal of a capacitor of the one or more capacitors; voltage and/or current at an output of a phase node of the voltage converter (i.e. Col. 7, line 45 through Col. 8, lines 1-18).
Regarding claim 45: Nakai disclsoes fault detector (i.e. figure 4) comprising: 
at least one terminal (i.e. any terminal in figure 4) to be coupled (i.e. electrically coupled) to a charge pump (i.e. charge pump of figure 4), the charge pump (i.e. charge pump of figure 4) comprising a switching configuration formed of a plurality of switches (i.e. T1-T4) and a plurality of capacitors (i.e. C1, C2), wherein the charge pump is to operate in successive stages of operation (i.e. operation of figure 4) during which at least some of the plurality of switches (i.e. T1-T4) are to electrically connect at least some of the plurality of capacitors (i.e. C1, C2) to respective voltages (i.e. voltage from by the capacitors c1 and c2), wherein the fault detector (i.e. 21) is to detect a fault event (i.e. fault events of circuit 10) within the switching configuration (i.e. configuration of figure 4) of the charge pump (i.e. charge pump of figure 4), and wherein the fault detector (i.e. 21) is to, in response to detecting the fault event (i.e. fault events of circuit 10), generate a fault signal (i.e. signal provides by circuit 21) (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 46: (i.e. figure 4) wherein the fault detector is further to alter operation (i.e. by controlling the swiches T1-T4) of the charge pump in response to detecting the fault event within the switching configuration (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 47: (i.e. figure 4) wherein altering operation of the charge pump in response to detecting the fault event within the switching configuration comprises electrically disconnecting (i.e. by turning off the one of the switches of T1-T4) at least some of the plurality of switches in the charge pump (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 48: (i.e. figure 4) wherein altering operation of the charge pump in response to detecting the fault event within the switching configuration comprises altering timing characteristics (i.e. tuning on/off the switches of T1-T4 during the period when the switches T1-T4 is controlled) of the successive stages of operation.
Regarding claim 49: (i.e. figure 4) wherein altering operation of the charge pump in response to detecting the fault event within the switching configuration comprises suspending operation (i.e. T1 and T4 are force off) of the charge pump (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 50: (i.e. figure 4) wherein altering operation of the charge pump in response to detecting the fault event within the switching configuration comprises limiting a current (i.e. limiting current by controlling T1-T4) through the charge pump (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 51: (i.e. figure 4) wherein: at least one of the plurality of switches comprises a switching transistor; and detecting the fault event within the switching configuration of the charge pump comprises detecting (i) a voltage across a source and a drain of the switching transistor (i.e. voltage drop of the source and drain terminal of switch T1 and/or T4 in which a voltage is provide at node Nout) and/or (ii) a current (i.e. current through T1 and/or T4) through the switching transistor (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 52: (i.e. figure 4) wherein detecting the fault event (i.e. fault event detected by the circuit 21) within the switching configuration of the charge pump comprises one of: detecting the fault event at one or the plurality of switches in the switching configuration of the charge pump, and detecting the fault event at one of the plurality of capacitors in the switching configuration of the charge pump (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).
Regarding claim 54: (i.e. figure 4) wherein: the charge pump further comprises a phase node (i.e. phase node of Nout where T4 and C2 are connected); and detecting the fault event within the switching configuration of the charge pump comprises detecting the fault event (i.e. detected by circuit 21) at a phase node (i.e. phase node of Nout where T4 and C2 are connected) in the switching configuration of the charge pump (i.e. Col. 7, lines 45 through Col. 8, lines 1-18).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	6.	Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakai (US 7944276) in view of Buck et al. (US 6456153).
 	Regarding claim 41: Nakai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the fault detector includes a logical fault indicator to generate the one or more fault signals based, at least in part, on one or more signals from the voltage comparator and/or the current comparator.
 	Buck et al. disclose a charge pump comprising (i.e. figure 2) the fault detector includes a logical fault indicator (i.e. 216) to generate the one or more fault signals based, at least in part, on one or more signals from the voltage comparator and/or the current comparator.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Nakai’s invention with the charge pump as disclose by Buck et al. to provide a charge pump circuit for avoiding excessive discharge of the current available at the output.
 	Regarding claim 42: Nakai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one of the one or more fault signals to be generated to comprise a latched fault signal.
 	Buck et al. disclose a charge pump comprising (i.e. figure 2) at least one of the one or more fault signals to be generated to comprise a latched fault signal (i.e. 216).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Nakai’s invention with the charge pump as disclose by Buck et al. to provide a charge pump circuit for avoiding excessive discharge of the current available at the output.

Response to Arguments
7.	Applicant's arguments filed 35 have been fully considered but they are not persuasive. 
Applicant argues that “Nakai thus fails to disclose detecting a fault event "along a charge transfer path within the switching configuration of the voltage converter and/or ... at a node within the switching configuration of the voltage converter," independent claim 35, as amended”

The Examiner disagrees, because Nakai’s figure 4 show a voltage converter 2 having a charge transfer path between Vin and Nout through transistors T1 and T4 within the switching configuration (circuit 10) of the voltage converter 2. This shows the fault even is detected along a charge transfer path within the switching configuration of the voltage converter. 
In addition, Nakai’s figure 4 node Nout is provided at the connection of T4 and C2 and the fault even is provided through the path of T1 and T4 within the switching configuration 10. This show a fault even detected at a node within the switching configuration of the voltage converter 2. 

Allowable Subject Matter
8.	Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838